U.S. Department of Justice

Andrew E. Lelling
United States Attorney
District of Massachusetts

 

 

Main Reception: (617) 745-3100 John Joseph Moakley United States Courthouse
I Courthouse Way
Suite 9200
Boston, Massachusetts 02210

February 26, 2020
Stellio Sinnis, Esq.

Office of the Federal Public Defender _ ro 1 pe = —
51 Sleeper Street Pa gt ~

 

a

Boston, Massachusetts 02210 I, rity

i.

LZ 26 do,

Re: United States v. Tyrell Hampton
Criminal No. 1:19-cr-10261-NMG

 

Dear Mr. Sinnis:

The United States Attorney for the District of Massachusetts (“the U.S. Attorney”) and your

client, Tyrell Hampton (“Defendant”), agree as follows, pursuant to Federal Rule of Criminal
Procedure 11(c)(1)(B):

l. Change of Plea

Defendant will plead guilty to Count One of the Indictment: possession of a firearm by a
felon, in violation of 18 U.S.C. § 922(g)(1). Defendant admits that he committed the crime
specified in this Count and is in fact guilty..

Defendant agrees to the accuracy of the enclosed Statement of Facts.
2. Penalties

Defendant faces the following maximum penalties: incarceration for ten years; supervised
release for three years; a fine of $250,000; a mandatory special assessment of $100; and forfeiture
to the extent charged in the Indictment.

Defendant understands that, if he is not a United States citizen, pleading guilty may affect
Defendant’s immigration status. Defendant agrees to plead guilty regardless of any potential
immigration consequences, even if Defendant’s plea results in being automatically removed from

]
the United States.

3. Sentencing Guidelines

The U.S. Attorney agrees, based on the following calculations, that Defendant’s total
“offense level” under the Guidelines is 23: ,

a) Defendant’s base offense level is 24, because he committed the offense after
sustaining two felony convictions for a controlled substance offense (USSG §
2K2.1(a)(2));

b) Defendant’s offense level is increased by 2, because Defendant possessed at
least three firearms (USSG § 2K2.1(b)(1)(A)); and

c) Defendant’s offense level is decreased by 3, because Defendant has accepted
responsibility for Defendant’s crime (USSG § 3E1.1).

Defendant reserves the right to argue for a different calculation under the Guidelines.

Defendant understands that the Court is not required to follow this calculation, and that
Defendant may not withdraw his guilty plea if Defendant disagrees with how the Court calculates
the Guidelines or with the sentence the Court imposes.

Defendant also understands that the government will object to any reduction in his sentence’
based on acceptance of responsibility if: (a) at sentencing, Defendant (him or through counsel)
indicates that he does not fully accept responsibility for the crimes he is pleading guilty to
committing; or (b) by the time of sentencing, Defendant has committed a new federal or state
offense, or has in any way obstructed justice.

If, after signing this Agreement, Defendant’s criminal history score or Criminal History
Category is reduced, the U.S. Attorney reserves the right to seek an upward departure under the
Guidelines.

Nothing in this Plea Agreement affects the U.S. Attorney’s obligation to provide the Court
and the U.S. Probation Office with accurate and complete information regarding this case.

4. Sentence Recommendation
The U.S. Attorney agrees to recommend the following sentence to the Court:
a) incarceration for a term not to exceed the low end of the Guidelines sentencing
range resulting from the offense level as calculated by the parties in Paragraph

3 and the criminal history category as calculated by the Court at sentencing;

b) 24 months of supervised release;
2
c) amandatory special assessment of $100, which Defendant must pay to the Clerk
of the Court by the date of sentencing; and

d) forfeiture as set forth in Paragraph 6.

The parties agree that Defendant is free to recommend an alternate sentence.

5. Waiver of Appellate Rights and Challenges to Conviction or Sentence

Defendant has the right to challenge his conviction and sentence on “direct appeal.” This
means that Defendant has the right to ask a higher court (the “appeals court”) to look at what
happened in this case and, if the appeals court finds that the trial court or the parties made certain ~
mistakes, overturn Defendant’s conviction or sentence. Also, in some instances, Defendant has
the right to file a separate civil lawsuit claiming that serious mistakes were made in this case and
that his conviction or sentence should be overturned.

Defendant understands that he has these rights, but now agrees to give them up.
Specifically, Defendant agrees that:

a) He will not challenge his conviction on direct appeal or in any other proceeding,
including in a separate civil lawsuit; and

b) He will not challenge his sentence, including any court orders related to
forfeiture, restitution, fines or supervised release, on direct appeal or in any
other proceeding, including in a separate civil lawsuit.

 

Defendant understands that, by agreeing to the above, he is agreeing that his conviction
and sentence will be final when the Court issues a written judgment after the sentencing hearing
in this case. That is, after the Court issues a written judgment, Defendant will lose the right to

appeal or otherwise challenge his conviction and sentence, regardless of whether he later changes
his mind or finds new information that would have led him not to agree to give up these rights in

- the first place.

 

Defendant acknowledges that he is agreeing to give up these rights at least partly in
exchange for concessions the U.S. Attorney is making in this Agreement.

The parties agree that, despite giving up these rights, Defendant keeps the right to later
claim that his lawyer rendered ineffective assistance of counsel, or that the prosecutor or a member
of law enforcement involved in the case engaged in intentional misconduct serious enough to
entitle Defendant to have his conviction or sentence overturned.

6. Forfeiture

Defendant hereby waives and releases any claims Defendant may have to any vehicles,
3
currency, or other personal property seized by the United States, or seized by any state or local law
enforcement agency and turned over to the United States, during the investigation and prosecution
of this case, and consents to the forfeiture of all such assets.

7. Civil Liability
This Plea Agreement does not affect any civil liability, including any tax liability,
Defendant has incurred or may later incur due to his criminal conduct and guilty plea to the charges
specified in Paragraph 1 of this Agreement.

8. Breach of Plea Agreement

Defendant understands that if he breaches any provision of this Agreement, Defendant
cannot use that breach as a reason to withdraw his guilty plea. Defendant’s breach, however, would
give the U.S. Attorney the right to be released from his commitments under this Agreement, and
would allow the U.S. Attorney to pursue any charges that were, or are to be, dismissed under this
Agreement.

If Defendant breaches any provision of this Agreement, the U.S. Attorney would also have
the right to use against Defendant any of Defendant’s statements, and any information or materials
he provided to the government during investigation or prosecution of his case. The U.S. Attorney
would have this right even if the parties had entered any earlier written or oral agreements or
understandings about this issue.

Finally, if Defendant breaches any provision of this Agreement, he thereby waives any
defenses based on the statute of limitations, constitutional protections against pre-indictment delay,
and the Speedy Trial Act, that Defendant otherwise may have had to any charges based on conduct
occurring before the date of this Agreement.

9. Who is Bound by Plea Agreement

This Agreement is only between Defendant and the U.S. Attorney for the District of
Massachusetts. It does not bind the Attorney General of the United States or any other federal,
state, or local prosecuting authorities.

10. Modifications to Plea Agreement

This Agreement can be modified or supplemented only in a written memorandum signed
by both parties, or through proceedings in open court.

* * *

If this letter accurately reflects the agreement between the U.S. Attorney and Defendant,
please have Defendant sign the Acknowledgment of Plea Agreement below. Please also sign
below as Witness. Return the original of this letter to Assistant U.S. Attorney William F. Abely.

4
By:

Sincerely,

ANDREW E. LELLING
United States Attorney

VQ Ak

 

LORINEOLIK
Chief, Major Crimes Unit

MYER
William PAbely
Assistant U.S. Attorney
ACKNOWLEDGMENT OF PLEA AGREEMENT

I have read this letter and discussed it with my attorney. The letter accurately presents my
agreement with the United States Attorney’s Office for the District of Massachusetts. There are no
unwritten agreements between me and the United States Attorney’s Office, and no United States
government official has made any unwritten promises or representations to me in connection with
my guilty plea. I have received no prior offers to resolve this case.

] understand the crime | am pleading guilty to, and the maximum penalties for that crime.
I have discussed the Sentencing Guidelines with my lawyer and I understand the sentencing ranges
that may apply.

I am satisfied with the legal representation my lawyer has given me and we have had
enough time to meet and discuss my case. We have discussed the charge against me, possible

defenses | might have, the terms of this Agreement and whether I should go to trial.

I am entering into this Agreement freely and voluntarily and because I am in fact guilty of
the offenses. I believe this Agreement is in my best interest.

Tyvéll Hampton
Defendant

Date:

 

I certify that Tyrell Hampton has read this Agreement and that we have discussed what it
means. I believe Tyrell Hampton understands the Agreement and is entering into it freely,
voluntarily, and knowingly. I also certify that the U.S. Attorney has not extended any other offers

regarding a change of plea in this case. 0 y_

Stellio Sinnis
Attorney for Defendant Tyrell Hampton

Date: L| 16\ lo

 
STATEMENT OF FACTS

. In or around April 2019, Defendant began purchasing firearms from an individual who
operated a warehouse in Taunton, Massachusetts. This individual had been acquiring
firearms in Georgia and transporting them to Massachusetts.

. After purchasing these firearms, Defendant offered the firearms for sale to various
individuals using text messaging and social media.

. On June 27, 2019, Defendant sent text messages offering to sell firearms to a police officer
who was acting in an undercover capacity. That same day, Defendant met with the
undercover officer and sold the following items to the officer in exchange for $2,200 cash:
a Taurus 9mm Luger caliber pistol and a Glock 9mm Luger caliber pistol, with 21 rounds .
of 9mm Luger caliber ammunition.

. ATF later determined that both of these pistols had been purchased in Georgia.

. At the time of these events on June 27, 2019, Defendant knew that he had been convicted
of multiple felony offenses, including an offense for which he was sentenced to two years
of committed time.
